 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    JOSEPH PEREZ,                                     Case No. 2:18-cv-02077-KJD-VCF
12                       Petitioner,                    ORDER
13           v.
14    ATTORNEY GENERAL OF THE STATE
      OF NEVADA,
15
                         Respondent.
16

17          Petitioner has filed an application to proceed in forma pauperis (ECF No. 3), a petition for

18   a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), and a motion for appointment

19   of counsel (ECF No. 2). The application is moot because petitioner has paid the filing fee.

20   Nonetheless, based upon petitioner's financial situation, the length of his sentence, and the

21   potential claims that he could make, the court finds that appointment of counsel is warranted. See

22   18 U.S.C. § 3006A(a)(2)(B).

23          Petitioner also has filed a motion to file protective petition, holding proceedings in

24   abeyance, and administratively closing case (ECF No. 5). This motion is moot because the court

25   is appointing counsel, who will determine how to proceed with this action.

26          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

27   No. 1) is DENIED as moot.

28
                                                       1
 1           IT FURTHER IS ORDERED that the motion to file protective petition, holding

 2   proceedings in abeyance, and administratively closing case (ECF No. 5) is DENIED as moot.

 3           IT FURTHER IS ORDERED that petitioner’s motion for appointment of counsel (ECF

 4   No. 2) is GRANTED. The Federal Public Defender is provisionally appointed to represent

 5   petitioner.

 6           IT FURTHER IS ORDERED that the Federal Public Defender must, within thirty (30)

 7   days from the date that this order is entered, undertake direct representation of petitioner or

 8   indicate to the court his inability to represent petitioner in these proceedings. If the Federal

 9   Public Defender does undertake representation of petitioner, he will then have sixty (60) days to

10   file an amended petition for a writ of habeas corpus, if desired. If the Federal Public Defender is

11   unable to represent petitioner, then the court will appoint alternate counsel.

12           IT FURTHER IS ORDERED that neither the foregoing deadline nor any extension

13   thereof signifies or will signify any implied finding of a basis for tolling during the time period

14   established. Petitioner at all times remains responsible for calculating the running of the federal

15   limitation period under 28 U.S.C. § 2244(d)(1) and timely asserting claims.

16           IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the

17   State of Nevada, as counsel for respondents.

18           IT FURTHER IS ORDERED that the clerk electronically serve both the Attorney General

19   of the State of Nevada and the Federal Public Defender a copy of the petition (ECF No. 1) and a

20   copy of this order.
21           IT FURTHER IS ORDERED that respondents’ counsel must enter a notice of appearance

22   within twenty (20) days of entry of this order, but no further response will be required from

23   respondents until further order of the court.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         2
 1          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g) paper copies

 2   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

 3   unless later directed by the Court.

 4          DATED:       May 1, 2019

 5                                                                ______________________________
                                                                  KENT J. DAWSON
 6                                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
